DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 20: “a processing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is applied to 05/07/2021 claims:
Page 83 (Claim 20) 2nd line from bottom “the computing system” changed to “the processing unit”; 
Page 84 (Claim 20) 1st line “the computing system” changed to “the processing unit”; 
Page 84 (Claim 20) 3rd line “the computing system” changed to “the processing unit”; 
Page 84 (Claim 20) 5th line “the computing system” changed to “the processing unit”;
Page 84 (Claim 20) 7th line “the computing system” changed to “the processing unit”.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is Examiner’s statement of reasons of allowance.
The current application is directed to methods and system for automatically detecting a video frame region that depicts a scoreboard. 
As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“receiving, by a computing system, a plurality of video frames including a first sequence of video frames and further including additional video frames, wherein the video frames of the first sequence depict image elements including (i) scoreboard image elements that are unchanging across the video frames of the first sequence and (ii) other image elements that change across the video frames of the first sequence, wherein the computing system comprises a processing unit; 
engaging, by the computing system, in an edge-detection process to detect, in the video frames of the first sequence, a set of edges of the depicted image elements;
identifying, by the computing system, a subset of the detected set of edges based on each edge of the subset being unchanging across the video frames of the first sequence, wherein the edges of the identified subset are candidate edges of the scoreboard image elements; 
detecting by the computing system, based on the edges of the identified subset, the video frame region that depicts the scoreboard; 
executing, by the computing system, a machine-driven pattern recognition procedure to detect, in one or more of the additional video frames, the video frame region that depicts the scoreboard; 
based on results of the machine-driven pattern recognition procedure, making a determination, by the computing system, of whether at least a predetermined number of video frames, from among the plurality of video frames, each depict the scoreboard within the video frame region; and
responsive to the determination being that at least the predetermined number of video frames, from among the plurality of video frames, each depict the scoreboard within the video frame region, the computing system taking an action that corresponds to the detected video frame region being accurate.”

As per independent claim 10, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 10 the following limitations are not taught in prior art:
“(a) carrying out, by a computing system, a scoreboard-frame-region detection process at least two times, the scoreboard-frame-region detection process including:
receiving a sequence of video frames, wherein the video frames of the sequence depict image elements including (i) scoreboard image elements that are unchanging across the video frames of the sequence and (ii) other image elements that change across the video frames of the sequence,
engaging in an edge-detection process to detect, in the video frames of the sequence, a set of edges of the depicted image elements,
identifying a subset of the detected set of edges based on each edge of the subset being unchanging across the video frames of the sequence, wherein the edges of the identified subset are candidate edges of the scoreboard image elements, and
detecting, based on the edges of the identified subset, the scoreboard frame region;
(b) determining, by the computing system, whether, in carrying out the scoreboard- frame-region detection process the at least two times, the computing system detected the same scoreboard frame region at least a predetermined number of times;
(c) if the determination is that the computing system detected the same scoreboard frame region at least a predetermined number of times, then, responsive to making the determination, the computing system taking a first action that corresponds to detection of the scoreboard frame region being accurate; and
(d) if the determination is that the computing system did not detect the same scoreboard frame region at least the predetermined number of times, then, responsive to making the determination, the computing system taking a second action that corresponds to detection of the scoreboard frame region being inaccurate.”

Independent claim 20 includes similar features as recited in claim 10 above.
The closest prior art includes Pan et al. (US Publication 2003/0076448 A1), Lee at el. (US Publication 2016/0261929 A1), Kesavadas et al. (US Publication 2013/0288214 A1), Komatsu (US Patent 6,008,866 A), and Kim et al. (US Publication 2019/0180111 A1). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664